Citation Nr: 9919076	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  96-00 741A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for chronic 
undifferentiated schizophrenia, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
November 1971.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of January 1995, 
from the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

This claim first came before the Board in March 1998.  It was 
remanded for a new examination and professional opinion 
regarding the veteran's psychiatric disorders.  All requested 
development has been completed.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The medical evidence of record shows that the veteran has 
a variety of nonservice connected mental disorders.

3.  The most recent VA mental disorders examination shows 
that the veteran was significantly impaired secondary to his 
nonservice connected personality disorder and substance 
abuse.

4.  The veteran's service connected psychiatric disorder 
produces considerable industrial impairment.

CONCLUSION OF LAW

The criteria for an increased evaluation, not to exceed of 50 
percent, for chronic undifferentiated schizophrenia, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 
1998); 38 C.F.R. §§ 3.321, 4.130 Diagnostic Code 9404 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the schizophrenia disability have been properly developed.  
There is no indication that there are additional pertinent 
records which have not been obtained.  No further assistance 
to the appellant is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107.

The appellant claims that his schizophrenia disability has 
worsened and warrants an increased disability rating.  
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1 (1998).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (1998).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

Service connection for schizophrenia was granted via a rating 
decision of March 1977.  An evaluation of 30 percent was 
assigned.  That evaluation has remained unchanged to the 
present day.

In July 1994 the veteran requested an increased evaluation 
for service connected schizophrenia.  VA outpatient treatment 
records, dated from June through November 1993 are negative 
for treatment or evaluation of schizophrenia.

The report of a VA mental disorders examination, conducted in 
November 1994, shows the veteran giving a history of combat 
action in Vietnam, artillery fire, reconnaissance operations, 
and pursuing the enemy in tunnels.  He stated that he 
actually felt a thrill when he would try and look for the 
enemy in tunnels and bunkers.  He noticed, however, that as 
he became more absorbed in the sense of power that he 
possessed, he also became more ruthless and unfeeling, even 
towards his own comrades.  He became brash, and given to 
outbursts of anger.

After his return from Vietnam he experienced what he thought 
was a religious experience, in which he saw himself in front 
of a very bright light.  As the light engulfed him, he felt 
invincible.  During this period, he got involved in fights 
with the police, who eventually subdued him and brought him 
to the hospital.  He reported that this sense of elation 
lasted for about three to four weeks, and because of this 
unusual experience, he was given the diagnosis of 
schizophrenia.

According to the veteran he has not had a similar experience 
since then, however, he continues to experience trouble with 
people because of his intolerance, constant anger, and rage.  
He reported that he remains irritable and given to outbursts 
of anger, feels constantly on edge, is hypervigilant, and is 
markedly isolated socially.  He expressed a lot of anger 
against the government who he feels deceived him and his 
comrades who died in Vietnam.

Mental status examination showed the veteran to be angry and 
confrontational, but quite communicative.  He was well 
oriented in all spheres, and had fairly good memory for both 
recent, as well as remote events.  He seemed to have no 
problem with abstraction or discrimination.  His speech was 
pressured as he described his wrath against the government, 
but he remained always logical and fairly well organized, 
with no evidence of referential ideation or disorganization 
in his thinking.  Sometimes his thoughts would get ahead of 
him, and he would then appear to be jumping from one topic to 
another, although they were actually quite related.  His 
predominant mood was one of vehement wrath against, what he 
has perceived has been, a deceitful government.  His affect 
was congruent to his anger.  His judgment was adequate, in 
that he was reasonable, however, he was so impulsive and so 
explosive that he does not take time to consider his options.

The examiner rendered a diagnosis of Axis I history of 
schizophrenic form of psychosis; PTSD with depersonalization 
and dissociative episodes, characterized by explosive 
aggressiveness; history of alcohol and drug abuse with 
seizure disorder; Axis II mixed personality disorder with 
paranoid and antisocial features.  His Global Assessment of 
Functioning (GAF) was assessed at 60.

The report of a VA mental disorders examination, conducted in 
May 1996, shows the veteran reporting that he drinks but has 
cut down considerably.  He reported that he occasionally does 
cocaine, has done heroin, and that marijuana is his drug of 
choice.  He claimed to have been arrested at least 50 times 
for violent behavior.

When asked about the most traumatic thing that happened to 
him in Vietnam he became very evasive.  He talked about 
several of his friends dying.  When confronted to be more 
specific about personal experiences, he began get 
increasingly angry and agitated.  He told the examiner about 
a time when someone next to him died and his brains 
splattered all over him.  He talked about going in a tunnel 
and blowing them up.  In spite of repeated urging he was 
unable to give any other accounts, although he claimed to 
have been in a multitude of skirmishes.

Once again he was evasive when asked how the war was 
affecting him now.  He claimed he had insomnia and felt like 
hell but could not give any other specific symptomatology.  
The veteran's wife stated that he fights with lots of other 
people, and is like a light switch that turns on and off.  
She reported that he has abused her, her daughter, and her 
mother, and that he gets angry for no apparent reason.

Mental status examination showed he was very agitated.  His 
mood was hypomanic.  His affect was labile. He had a tendency 
to get mad without any reason.  From time to time he 
exhibited a considerable amount of incoherent, inappropriate 
conversation.  The majority of the time his affect was 
inappropriate.  He denied any overt evidence of auditory or 
visual hallucinations but he appeared to have some degree of 
paranoia.  His memory was intact.  He was not suicidal but he 
was aggressive and at risk for homicide but not actively 
homicidal.

The examiner stated that the veteran apparently had problems 
prior to going to Vietnam when he got kicked out of school.  
He has been in repeated trouble with the law, and has 
extensively abused drugs.  He obviously has a considerable 
amount of explosive behavior.  Diagnoses included history of 
schizophrenia with some incoherent paranoid behavior at 
present, possible explosive personality disorder and 
antisocial personality disorder.  The examiner noted that he 
was unable to confirm a previous diagnosis of PTSD.  He also 
stated that during the interview the veteran repeatedly began 
to get angry and as a result the interview had to be 
terminated because of his tremendous history of violent 
behavior.

The report of a VA mental disorders examination, conducted in 
October 1998, shows the veteran evaluated to determine if his 
behavior is attributable to his service connected 
schizophrenia or to his non-service connected psychiatric 
disabilities.

The examiner noted that he met the veteran prior to the 
interview and noted that he was paranoid, agitated, and had 
difficulty understanding what the examiner was saying.  He 
began yelling at the examiner.  In the exam room he 
threatened the examiner.  He reported that some days he was 
high and some days he was low, and that on that day he was 
high and wanted to beat the tar out of the examiner.  He 
stated that if he wanted to kill the examiner right there, he 
would.

The veteran stated that he is king, and stated that he ended 
up in a psychiatric facility because he was beating up 
police.  He stated that he was beating up police because they 
did not believe that he was king.  When asked to clarify this 
he became very agitated and threatened the examiner.  He had 
a very difficult time relating to the examiner.  When asked 
about his psychotic illness he became very angry and stated 
that he was not psychotic.

Mental status examination showed him to be alert and 
extremely agitated and irritable.  He was suspicious with 
psychomotor agitation noted.  His attitude was one of being 
very noncooperative and threatening.  He described his mood 
as being so high he could assault the examiner.  His affect 
was labile, and irritable.  His speech was without looseness 
of association; however, he was circumstantial without flight 
of ideas.  He was for the most part goal directed.  He 
deflected most of the examiner's questions with other 
questions.  He denied any suicidal ideation, however, he did 
have some homicidal ideation towards those who do not 
recognize his great power.  He had limited judgment and his 
insight was poor.

He admitted to a great deal of substance abuse.  He stated 
that he stopped drinking for a year just to prove that he 
could.  He stated that at times he drinks one to two fifths 
of liquor a day, and that on some days he does not drink at 
all.  The diagnoses included: Axis I,  polysubstance abuse, 
GAF 30; history of psychosis, chronic and undifferentiated 
schizophrenia, 60; rule out bipolar disorder, 40; Axis II, 
antisocial personality disorder,  30; and Axis V, GAF 40-45.

The examiner stated that the veteran is significantly 
impaired secondary to mostly a personality disorder and 
polysubstance abuse.  He is very threatening and irritable.  
He would not admit to any hallucinations or psychotic 
disorders.  He also stated that one of his prior examiners is 
dead, and he, the veteran, was glad of it.  The examiner 
stated that most of the veteran's difficulties are due to his 
substance abuse and antisocial personality disorder.  The 
examiner noted that he did have the delusion of being king; 
however, that may have been just due to a delusional 
disorder.  It was noted that the veteran was extremely 
volatile and could possibly hurt someone secondary to his 
short temper and substance abuse.

The United States Court of Veterans Appeals (Court) has held 
that, when the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant must be applied, unless Congress 
provided otherwise or permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet.App. 308, 313 (1991).  Inasmuch as Congress 
neither provided otherwise nor permitted the Secretary to do 
otherwise with regard to the schedular rating criteria for 
evaluating psychoneurotic disorders, the Board must apply 
whichever schedular criteria, as between those in effect 
prior to November 7, 1996, and those effective on that date, 
are more favorable to the appellant because his claim was 
filed before the schedular criteria were changed.  In this 
case, the Board finds that the veteran's disability most 
closely resembles the criteria for a 50 percent rating under 
the old rating schedule.  He does not meet the criteria for a 
70 percent rating under either schedule; therefore, neither 
is more favorable to him.

The severity of schizophrenia, undifferentiated type, is 
ascertained, for VA rating purposes, by application of the 
criteria set forth in Diagnostic Code 9204 of VA's Schedule 
for Rating Disabilities, 38 C.F.R. Part 4 (1998) (Schedule).  
Under these criteria, a 70 percent rating contemplates 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 50 percent rating would be appropriate if the disorder is 
productive of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

The 30 percent rating currently assigned the veteran for his 
schizophrenic disorder contemplates a level of severity that 
is productive of occupational and social impairment with 
occasional decreases in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130 (1998).

Under the rating schedule for psychiatric disorders in effect 
prior to November 7, 1996, a 30 percent rating was indicated 
by definite industrial impairment, caused by symptoms 
resulting in reduction of initiative, flexibility, 
efficiency, and reliability.  A 50 percent rating was 
assigned when the ability to establish effective 
relationships with others is considerably impaired, and the 
symptoms result in considerable industrial impairment.  A 70 
percent rating is assigned for severe impairment.

The objective medical evidence of record, in particular the 
medical opinion given at the last examination, clearly shows 
that the majority of the veteran's symptomatology is 
attributable to his nonservice connected antisocial 
personality disorder and substance abuse. Overall, the Board 
finds that the disability caused by his service connected 
schizophrenia is best characterized as considerable. 
Therefore, as the impairment is considerable, a 50 percent 
evaluation is appropriate under the old rating schedule.

The objective medical evidence of record does not currently 
show symptoms such as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or inability to establish and maintain effective 
relationships which have been attributed to his service 
connected disability, as would be required for a 70 percent 
rating under the new criteria.  

The medical evidence of record also does not show severe 
impairment in his ability to establish effective 
relationships with others which has been attributed to his 
schizophrenia, as is required for a 70 percent rating under 
the criteria in effect prior to November 7, 1996.  


ORDER

Entitlement to an increased evaluation, not to exceed 50 
percent, for chronic undifferentiated schizophrenia is 
granted.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

